DETAILED ACTION
Applicant’s amendment of May 3, 2022 overcomes the following:
Claim 11 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Rejection of claims 1 and 11 based on 35 U.S.C. 101
Rejection of claims 1, 3, 6-7, 11, 13, 15-17, and 19 based on 35 U.S.C. 102(a)(1) and 102(a)(2)
Rejection of claims 2, 5, 8-10, 12, and 20 based on 35 U.S.C. 103
Applicant has amended claims 1-2, 4-5, 9-11, 14, 16, 18, and 20. Claims 1-20 are pending.

Claim Objections
Amended independent claims 1 and 16 are objected to because of the following informalities:
Claim 1 now recites the limitation “detect an object from the one or more captured image” in line 9. However, examiner believes the claimed “detect an object from the one or more captured image” recited in line 9 of the claim should recite “detect an object from the one or more captured images” instead in order to correspond with the claimed “capture one or more images” previously recited in line 3 of the claim. 
Claim 16 recites the limitation “capturing… one or more image” in line 3 of the claim and now recites the limitation “detecting an object from the one or more captured image” in line 6 of the claim, respectively. However, examiner believes the claimed “capturing… one or more image” in line 3 of the claim and “detecting an object from the one or more captured image” in line 6 of the claim should recite instead “capturing… one or more images”  and “detecting an object from the one or more captured images” for consistency purposes.       
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 5/3/2022 have been fully considered and found persuasive. However, the amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. Specifically, claimed amendments raised new indefiniteness issue(s) indicated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” in lines 12-14. However, although claim 1 recites “coordinate information related to the selected specific salient object”, the examiner cannot clearly ascertain if the claimed “a next position of the selected specific salient object” corresponds to the claimed “coordinate information related to the selected specific salient object”, or not, because the is no mention of a first/initial “position of the selected specific salient object” in any of the claims, which renders the claim indefinite. 
Par. [0017-18] of the specification indicates “the detected object may be verified as corresponding to the specific salient object based at least in part on a position change of the object between respective positions of the object in the first image and the second image, and a moving distance of the robot… the coordinate information may comprise information on a position and a size of a bounding box around the selected specific salient object”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” recited in lines 12-14 of the claim as “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object, wherein the coordinate information includes information on a position and a size of a bounding box around the selected specific salient object… predict a next position of the selected specific salient object”.
Claims 9-10 are rejected by virtue of being dependent upon rejected base claim 1.
 Claim 4 now recites the limitation “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” in lines 3-4. However, examiner was not able to find the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” anywhere in the specification. 
Par. [014-15] of the specification also indicates “determine a suitability of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects, wherein the detected object is selected based at least in part on the detected object being determined as the fixed object and a respective distance of the detected object being determined to be less than a predefined threshold… the robot performing the SLAM with respect to the salient object in the image may determine a similarity based on a comparison between the detected object and a particular object stored in a database or a previously selected salient object, and to determine a suitability of the detected object with respect to the selected specific salient object based at least in part on the determined similarity”. Par. [0106-109] of the specification also indicates “controller 250 determines suitability of objects with respect to the salient object according to an arrangement sequence of one or more objects… controller 250 may compare each of the objects detected in the image with each of the objects stored in the database or each of the previously selected salient objects, and the controller 250 may generate a similarity based on the comparison. The controller 250 may determine the suitability between objects and the salient object based on the similarity comparison. The objects may be stored as a salient object based on the similarity between each of the objects and each of the salient objects or based on the similarity between each of the objects and each of the stored objects”.
However, examiner was not able to find where the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” was found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” as “determine a similarity of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects by comparing the detected object and a particular object stored in a database or a previously selected salient object”. 
Claim 11 now recites the limitation “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” in lines 11-15. However, although claim 11 recites “coordinate information related to the selected specific salient object”, the examiner cannot clearly ascertain if the claimed “a next position of the selected specific salient object” corresponds to the claimed “coordinate information related to the selected specific salient object”, or not, because the is no mention of a first/initial “position of the selected specific salient object” in any of the claims, which renders the claim indefinite. 
Par. [0017-18] of the specification indicates “the detected object may be verified as corresponding to the specific salient object based at least in part on a position change of the object between respective positions of the object in the first image and the second image, and a moving distance of the robot… the coordinate information may comprise information on a position and a size of a bounding box around the selected specific salient object”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” recited in lines 11-15 of the claim as “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object, wherein the coordinate information includes information on a position and a size of a bounding box around the selected specific salient object… predict a next position of the selected specific salient object”.
Claims 12-15 are rejected by virtue of being dependent upon rejected base claim 11.
 Claim 14 now recites the limitation “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” in lines 3-4. However, examiner was not able to find the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” anywhere in the specification. 
Par. [014-15] of the specification also indicates “determine a suitability of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects, wherein the detected object is selected based at least in part on the detected object being determined as the fixed object and a respective distance of the detected object being determined to be less than a predefined threshold… the robot performing the SLAM with respect to the salient object in the image may determine a similarity based on a comparison between the detected object and a particular object stored in a database or a previously selected salient object, and to determine a suitability of the detected object with respect to the selected specific salient object based at least in part on the determined similarity”. Par. [0106-109] of the specification also indicates “controller 250 determines suitability of objects with respect to the salient object according to an arrangement sequence of one or more objects… controller 250 may compare each of the objects detected in the image with each of the objects stored in the database or each of the previously selected salient objects, and the controller 250 may generate a similarity based on the comparison. The controller 250 may determine the suitability between objects and the salient object based on the similarity comparison. The objects may be stored as a salient object based on the similarity between each of the objects and each of the salient objects or based on the similarity between each of the objects and each of the stored objects”.
However, examiner was not able to find where the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” was found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” as “determine a similarity of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects by comparing the detected object and a particular object stored in a database or a previously selected salient object”.
Claim 16 now recites the limitation “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” in lines 9-13. However, although claim 16 recites “coordinate information related to the selected specific salient object”, the examiner cannot clearly ascertain if the claimed “a next position of the selected specific salient object” corresponds to the claimed “coordinate information related to the selected specific salient object”, or not, because the is no mention of a first/initial “position of the selected specific salient object” in any of the claims, which renders the claim indefinite. 
Par. [0017-18] of the specification indicates “the detected object may be verified as corresponding to the specific salient object based at least in part on a position change of the object between respective positions of the object in the first image and the second image, and a moving distance of the robot… the coordinate information may comprise information on a position and a size of a bounding box around the selected specific salient object”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object… predict a next position of the selected specific salient object” recited in lines 9-13 of the claim as “store, in the map storage, the selected specific salient object and coordinate information related to the selected specific salient object, wherein the coordinate information includes information on a position and a size of a bounding box around the selected specific salient object… predict a next position of the selected specific salient object”.
Claims 17-20 are rejected by virtue of being dependent upon rejected base claim 16.
 Claim 18 now recites the limitation “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” in lines 3-4. However, examiner was not able to find the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” anywhere in the specification. 
Par. [014-15] of the specification also indicates “determine a suitability of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects, wherein the detected object is selected based at least in part on the detected object being determined as the fixed object and a respective distance of the detected object being determined to be less than a predefined threshold… the robot performing the SLAM with respect to the salient object in the image may determine a similarity based on a comparison between the detected object and a particular object stored in a database or a previously selected salient object, and to determine a suitability of the detected object with respect to the selected specific salient object based at least in part on the determined similarity”. Par. [0106-109] of the specification also indicates “controller 250 determines suitability of objects with respect to the salient object according to an arrangement sequence of one or more objects… controller 250 may compare each of the objects detected in the image with each of the objects stored in the database or each of the previously selected salient objects, and the controller 250 may generate a similarity based on the comparison. The controller 250 may determine the suitability between objects and the salient object based on the similarity comparison. The objects may be stored as a salient object based on the similarity between each of the objects and each of the salient objects or based on the similarity between each of the objects and each of the stored objects”.
However, examiner was not able to find where the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” was found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “compare the detected object and the selected specific salient object based on an arrangement sequence of one or more objects” as “determine a similarity of the detected object with respect to the selected specific salient object based on an arrangement sequence of one or more objects by comparing the detected object and a particular object stored in a database or a previously selected salient object”. 

Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668